Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO REQUEST FOR CONTINUED EXAMINATION (RCE)
Amended claims 1-16 are pending and remain for further examination.

The new grounds of rejection
Applicant’s amendments and arguments with respect to claims 1-16 and request for continued examination (RCE) filed on August 12, 2021 have been fully considered but they are not deemed to be moot in view of the new grounds of rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-16 are rejected under 35 U.S.C. 103 as being un-patentable over Horiguchi et al (U.S. Patent Application Publication No. 2001/0015972 A1) in view of Lee (U.S. Patent Application Publication No. 2006/0077996 A1).

As to claim 1, Horiguchi et al disclose a signal processing apparatus comprising: processing circuitry (see abstract and figures 1-2, reference discloses information processing server) configured to: correlate a plurality of communication terminals as a group (figure 1, pars. 0066-0067, reference discloses a plurality of communication terminals as a group); and transmit, through a first channel (figure 2 #118), image data transmitted from a primary terminal to a mobile device in the group (figure 2, par. 0079, reference teaches that information processing server transmit image data through a 
However, Horiguchi et al do not teach that assign a transmission right to the primary terminal in the group to transmit image data and voice data to the one or more of the terminals in the group.
Lee disclose a signal processing apparatus comprising processing circuitry (see abstract and figures 2-3, reference discloses a server) configured to: correlate a plurality of communication terminals as a group (figure 2, par. 0006, reference discloses a plurality of communication terminals as a group); and assign a transmission right to a communication terminal in the group to transmit image data and voice data to the one or more of the terminals in the group (see abstract, pars. 0005, 0014, 0033, 0051, 0067, reference teaches about requesting/accessing transmission right to transmit image data and voice data to the one or more of the terminals in the group).


As to claim 2, Horiguchi et al disclose that the processing circuitry is configured to store the image data transmitted from the primary terminal, and generate, based on the stored image data and the stored voice data, related data indicative of the voice data transmitted during transmission of the image data (figure 2, par. 0079, reference teaches that voice data and image data transmit to gather (using different channels) from information processing server). And, Lee also discloses that the primary terminal, which assign transmission right to transmit image data and voice data, to transmit related data indicative of the voice data transmitted during transmission of the image data (figure 3, pars. 0033 & 003579, reference teaches that voice data and image data transmit to gather (using same channel) from the primary terminal).




As to claim 3, Horiguchi et al disclose that the processing circuitry is configured to transmit, in response to a request for replay of image data from a requestor terminal of the group of the plurality of communication terminals, the image data requested for replay and the related data for the image data requested for replay to the requestor terminal (figure 2, par. 0079, figure 5, par. 0149, figure 8, par. 0190, transmitting device transmitting image data through server based on a terminal request in the group).

As to claim 4, Horiguchi et al disclose that the processing circuitry is configured to transmit, in response to a request for replay of voice data indicated by the related data from the requestor terminal, the voice data requested for replay to the requestor terminal (figure 2, par. 0079, figure 5, par. 0149, figure 8, par. 0190, transmitting device transmitting voice data through server based on a terminal request in the group).

As to claim 5, Horiguchi et al disclose that the processing circuitry is configured to send, in response to receiving new image data transmitted from the primary terminal during transmission of the image data requested for replay to the requestor terminal, an inquiry to the requestor terminal as to whether or not to replay the new image data      (figure 5, par. 0149, figure 8, par. 0190, reference teaches about PULL and PUSH types of  information distribution, which implies the claimed invention because PULL is related to request of image data and PUSH is related to update/new image data).


As to claims 6-7, Horiguchi et al disclose that the processing circuitry is configured to generate text data based on the voice data transmitted from the primary terminal, which is assigned with the second transmission right, and transmit the generated text data to at least one of the communication terminals in the group, and the processing circuitry is configured to translate the generated text data, and transmit the translated text data to at least one of the communication terminal in the group (pars. 0072 & 0074, figure 5, pars. 0150-0151 & 0165, generating text data and voice data and transmitting generated data with image data to a terminal in the group).

As to claims 8-13, they are also rejected for the same reasons set forth to rejecting claims 1-7 above, since claims 8-13 do not teach or define any new limitations than above rejected claims 1-7.

As to claims 14-16, they are also rejected for the same reasons set forth to rejecting claims 1 and 8 above, since claim 14 is merely an apparatus for the method of operations defined in the claim 1, claim 15 is merely a program product for the method of operations defined in the claim 1, and claim 16 is merely an apparatus for the method of operations defined in the claim 8; and also claims 14-15 do not teach or define any new limitations than above rejected claims 1 and 8.




Response to Arguments
Applicant’s amendments with respect to the claims 1-16 filed on August 12, 2021 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 1-7).

Additional References
 The examiner as of general interest cites the following references.
a. 	Fletcher et al, U.S. Patent Application publication No. 2016/0295016 A1. 
Reference teaches about using multiple channels for communication of different types of data.
b. 	Dostal et al, U.S. Patent No. 8,855,697 B2.
Reference teaches about establishing a PUSH-TO-TALK communication link between devices.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            September 07, 2021